MARSHALL, C. J.
1. Where an employee in the classified service of a municipality is temporarily laid off by the safety director in the interest' of economy and for the sole re.ason of the lack of sufficient funds with which to pay salaries of the entire working force in such department, the statutory provisions for written notice to such laid-off or suspended employee and for opportunity to make and file an explanation have no application. '
2. No appeal lies from the action of the appointing authority except in cases of removal on the grounds set forth in Section 486-17a, General Code.
3. In all cases of temporary lay-off or suspension of a municipal employee in the classified service sush suspended or laid-off employee retains title to the office or position, and is entitled to be reinstated therein upon the same again being refilled in preference to all persons.
.4 The fundamental purpose of civil service laws and rules is to establish a merit system whereby selections for appointments in certai nbranches of the public servicemay be made upon the basis of demonstrated relative fitness without regard to political considerations, and to safeguard appointees against unjust charges of misconduct and inefficiency and from being unjustly discriminated against for religious or political reasons or affiliations. Those laws and rules may not be invoked by an appointee where no discrimination is claimed and no charges have been made involving misconduct, inefficiency, or other delinquency.
Judgment reversed.
Robinson, Jones, Matthias and Allen, JJ., concur.